Case 0:19-cv-61153-RAR Document 88 Entered on FLSD Docket 10/23/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CIV-61153-RAR

  DRONE NERDS FRANCHISING, LLC,

         Plaintiff,

  v.

  KRISS CHILDRESS, et al.,

         Defendants.
                                                         /

  KRISS CHILDRESS,

         Counter-Plaintiff,

  v.

  DRONE NERDS FRANCHISING, LLC,

         Counter-Defendant.
                                                         /

       ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon United States Magistrate Judge Jared M.

  Strauss’s Report and Recommendation [ECF No. 87] (“Report”), filed on October 7, 2020.        The

  Report recommends that the Court grant in part and deny in part Defendant/Counter-Plaintiff’s

  (“Defendant Childress”) Motion for Attorneys’ Fees and Costs [ECF No. 83] (“Motion”).         See

  Report at 1. The Report properly notified the parties of their right to object to Magistrate Judge

  Strauss’s findings and the consequences for failing to object. Id. at 12. The time for objections

  has passed and no party filed any objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo.    FED. R. CIV. P. 72(b)(3). However, when no party has timely
Case 0:19-cv-61153-RAR Document 88 Entered on FLSD Docket 10/23/2020 Page 2 of 2




  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.”       FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s

  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”).   In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.”    Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

           Because no party has filed an objection to the Report, the Court did not conduct a de novo

  review of Magistrate Judge Strauss’s findings. Rather, the Court reviewed the Report for clear

  error.   Finding none, it is

           ORDERED AND ADJUDGED as follows:

           1.     The Report [ECF No. 87] is AFFIRMED AND ADOPTED.

           2.     The Motion [ECF No. 83] is GRANTED IN PART AND DENIED IN PART.

  Defendant Childress is awarded attorneys’ fees in the amount of $20,947.50 and zero costs.

           DONE AND ORDERED in Fort Lauderdale, Florida, this 22nd day of October, 2020.




                                                              _________________________________
                                                              RODOLFO A. RUIZ II
                                                              UNITED STATES DISTRICT JUDGE

  cc:      Counsel of record
           Magistrate Judge Jared M. Strauss



                                               Page 2 of 2
